This opinion was flied for record


           IN OLIIIICI OI'PICI
                                                                  at    R00 OJ~         onJ   0!'\ 121?JJil
lll'llliME coum 81lllll Oil WIIWI...
 ...    DATE        JAN 1 2 2017
                                 iii ...IIJOftftllllll
                                                                  cS{g?r-- c:;194 Wash. App.
         129, 376 P.3d 458 (2016). We grant review and reverse to the extent the Court of
        Appeals declined to disqualify the sentencing judge. In 2007, 16-year-old Solis-Diaz
        was tried as an adult in connection with a drive-by shooting in Centralia and was
         convicted of six counts of first degree assault, each with a firearm enhancement; one
         count of drive-by shooting; and one count of second degree unlawful possession of a
         firearm. Judge Nelson Hunt imposed a standard range sentence of 1,111 months, or
         92.6 years, of imprisonment. After his judgment and sentence was affirmed on direct
No. 93279-4                                                                      PAGE2



appeal, Solis-Diaz filed a personal restraint petition challenging his sentence. The
Court of Appeals ordered resentencing on the basis that trial counsel was ineffective
in failing to obtain a sentencing report and properly inform the trial court that Solis-
Diaz's case had been automatically declined to adult court as a result of his age and
the natnre of the charges. See RCW 13.04.030(1)(e)(v)(A) (offenders 16 or 17 years
old automatically tried in adult court for serious violent offenses).
           At resentencing, again before Judge Htmt, the State noted recent changes in
the law that allowed the judge to consider an offender's youth in deciding whether to
impose an exceptional downward sentence, and it asked Judge Hunt to conduct an
                         .
individualized determination of the propriety of an exceptional downward sentence
for Solis-Diaz. But ultimately the State urged the judge to impose the same standard
range sentence of 1,111 months. Solis-Diaz requested an exceptional downward
sentence of 180 months (15 years).
           Judge Hunt again imposed a prison sentence of 1,111 months. In doing so,
he commented on the Court of Appeals' holding that defense counsel had been
ineffective in connection with the original sentencing. He found it insulting for the
court to postulate that he would be "so ignorant, lazy, or stupid as to not know or
inquire" why a teenage offender was in adult court, and that it was particularly
insulting that the court presupposed that he did not "review the file or was so behind
in the law not to know ... about the automatic adult jurisdiction" in Washington, and
was even "ludicrous" given the judge's years practicing as a prosecutor and defense
attorney and his work on juvenile justice issues. Verbatim Report of Proceedings at
34-35. Judge Htmt defended Solis-Diaz's attorney, opining that the attorney had not
been ineffective in failing to obtain a presentence report. And he defended counsel's
failure to call Solis-Diaz's friends and family to testify at sentencing, believing that
"that sort of testimony is totally ineffective" and "not a sufficient basis on which to
No. 93279-4                                                                     PAGE3



fashion a mitigated sentence in any event." Id. at 36. Judge Hunt opined that the
sentence he had previously imposed was "precisely what the Legislature intended" in
the circumstances of this case and the only result that could withstand legal analysis
when considering that there were no substantial and compelling reasons to deviate
from the standard range.Id. at 37.
          Further, after reviewing the history of criminal sentencing in Washington
and the circumstances leading to the automatic adult jurisdiction statute, Judge Hunt
commented that the legislature clearly intended severe sentencing for older teens who
commit serious violent crimes, especially when multiple crimes are committed with a
firearm, as occurred here. He said that he had reviewed the psychologist's report, and
that he had been aware at the original sentencing that he could impose an exceptional
downward sentence if there were substantial and compelling reasons for doing so. But
he expressed his belief that the 1, 111-month sentence served penological and
legislative goals and deterred others from committing a similar crime. To bolster this
point, he observed that there had been many gang-related crimes involving use of
firearms in the area, but that "from the day [Solis-Diaz's] sentence was pronounced,
there have been no similar crimes in Centralia" and that gang-related violence with
firearms had been "virtually eliminated," suggesting the sentence he originally
imposed had had deterrent effect. Id. at 43-44. Judge Hunt expressed his view that
Solis-Diaz's assaults were not the result of youthful, impetuous recklessness, but
rather the evidence showed they were done with premeditation and intent to inflict
great bodily harm. The judge concluded that he had no legal authority to impose an
exceptional downward sentence to mitigate the effect of the multiple offense policy or
on the basis of Solis-Diaz's age. He emphasized that had defense counsel provided the
additional information that the Court of Appeals identified in its opinion, he would not
have imposed a mitigated sentence, noting that he was already aware of that
No. 93279-4                                                                       PAGE4



information and "imposed the sentence I did being fully informed of the legal
consequences." Id. at 53.
          Solis-Diaz appealed, and the Court of Appeals again vacated the sentence
and remanded for resentencing, holding that Judge Hunt erred in not considering an
exceptional sentence below the standard range on the basis of Solis-Diaz's youth and
to mitigate the consecutive sentences required under the multiple offense policy.
Solis-Diaz, 194 Wash. App. at 132. It directed the trial court on resentencing to conduct
a meaningful, individualized inquiry into whether either factor should mitigate Solis-
Diaz's sentence in light of recent case law. Id.; see State v. O'Dell, 183 Wash. 2d 680,
358 P.3d 359 (2015) (youth as factor); State v. Graham, 181 Wash. 2d 878, 337 P.3d 319
(2014) (multiple offense policy as factor). But the court declined Solis-Diaz's request
to disqualify Judge Hunt from presiding over resentencing, noting that he could move
to disqualify the judge on remand. Solis-Diaz, 194 Wash. App. at 132.
           Solis-Diaz seeks this court's review, disputing the refusal of the Court of
Appeals to disqualify Judge Htmt. Under the state and federal constitutions, a criminal
defendant has the right to be tried and sentenced by an impartial court. U.S. CONST.
amends. VI, XIV; WASI-L CONST. art. I, § 22. Pursuant to the appearance of fairness
doctrine, a judicial proceeding is valid if a reasonably prudent, disinterested observer
would conclude that the parties received a fair, impartial, and neutral hearing. State v.
Gamble, 168 Wash. 2d 161, 187, 225 P.3d 973 (2010). The law requires more than an
impartial judge; it requires that the judge also appear to be impartial. Id. The party
asserting a violation of the appearance of fairness must show a judge's actual or
potential bias. Id. at 187-88. The test for determining whether the judge's impartiality
might reasonably be questioned is an objective test that assumes a reasonable observer
knows and understands all the relevant facts. Sherman v. State, 128 Wash. 2d 164, 206,
905 P.2d 355 (1995).
No. 93279-4                                                                      PAGES



          Generally, a party seeking a new judge files a motion for recusal in the trial
court, which allows the challenged judge to evaluate the grounds for recusal and
permits the parties to develop a record adequate to determine whether the judge's
impartiality might reasonably be questioned. State v. McEnroe, 181 Wash. 2d 375, 386,
333 P.3d 402 (2014). But a party may seek reassignment for the first time on appeal,
which is usually done where the trial judge "will exercise discretion on remand
regarding the very issue that triggered the appeal and has already been exposed to
prohibited information, expressed an opinion as to the merits, or otherwise prejudged
the issue." Id. at 387 (footnotes omitted). The remedy of reassignment on appeal is
available only in limited circumstances; even where a trial judge has expressed a
strong opinion as to the matter appealed, reassignment is generally not available as an
appellate remedy if an appellate opinion offers sufficient guidance to effectively limit
trial court discretion on remand. Id. Erroneous rulings generally are properly grounds
for appeal, not for recusal. Id. at 388. But where review of facts in the record shows
the judge's impartiality might reasonably be questioned, the appellate court should
remand the matter to another judge. See Sherman, 128 Wash. 2d at 206.
          Judge Htmt has extensive experience as a prosecutor and defense counsel
and specific experience in juvenile justice. The record reflects both his knowledge of
Washington law relating to sentencing generally and his knowledge of exceptional
sentences for juveniles. But the record also reflects Judge Hunt's frustration and
unhappiness at the Court of Appeals requiring him to address anew whether Solis-
Diaz should be considered for an exceptional downward sentence on the basis of his
age or the multiple offense policy. The judge's remarks at the first resentencing
strongly suggest that, regardless of the information presented in mitigation, he is
committed to the original standard range sentence of 1,111 months. Concern about
whether on remand Judge Hunt could exercise discretion and consider mitigating
No. 93279-4                                                                       PAGE6



evidence with an open mind is heightened by the judge's statement that the length of
the sentence he imposed has had a deterrent effect on incidents of gang-related gun
violence in Centralia. These facts indicate Judge Hunt's impartiality might reasonably
be questioned due to concerns about his ability to neutrally consider possible
mitigating evidence that Solis-Diaz may present. In sum, Judge Hunt will be asked to
exercise discretion on remand regarding the propriety of a sentence he has twice
imposed, and the record reflects that he not only has strong opinions on sentencing
generally and juvenile sentencing in particular, but also suggests he has already
reached a firm conclusion about the propriety of a mitigated sentence in this case and
may not be amenable to considering mitigating evidence with an open mind. These
are precisely circumstances that justify remand of the matter to another judge.
          We reverse the Court of Appeals to the extent it declined to disqualify
Judge Hunt from presiding over Solis-Diaz's resentencing and remand to the superior
court to hold resentencing proceedings before a different judge.